Citation Nr: 1101592	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  02-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bipolar disorder, with 
depression.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The appellant served on active duty from August 1985 to August 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the appellant's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the claim.

In October 2010, the appellant submitted a request to reschedule 
her previously scheduled hearing based on new representation and 
the desire for a Travel Board hearing, rather than a Board 
Central Office hearing.  As such, this claim must be remanded.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to 
schedule the appellant for a Travel Board 
hearing before a member of the Board at 
the RO.  After the hearing has been held, 
the case should be returned directly to 
the Board for further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010 ).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


